Restrictive measures affecting the rights of individuals following the entry into force of the Lisbon Treaty (debate)
The next item is:
the oral question to the Council (B7-0233/2009) by Emine Bozkurt, Louis Michel and Michèle Striffler, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on restrictive measures affecting the rights of individuals following the entry into force of the Lisbon Treaty;
the oral question to the Commission (B7-0234/2009) by Emine Bozkurt, Louis Michel and Michèle Striffler, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on restrictive measures affecting the rights of individuals following the entry into force of the Lisbon Treaty.
Mr President, democracy, the rule of law, human rights and fundamental freedoms are what the EU stands for. In the fight against terrorism, however, the EU is less principled. Take the UN blacklist, for example. People or entities suspected of having links with Osama bin Laden, the al-Qaeda network or the Taliban can be placed on this list, which results in a travel ban and the freezing of their financial assets. This measure is all well and good as far as terrorism is concerned, as this terrorism must be fought - that is beyond dispute - but the lawlessness with which terrorists operate must not be allowed to creep into the way we fight terrorism.
Unfortunately, the current system is characterised by abuses of fundamental rights. People are placed on the list, often without being fully informed of the fact, without intervention by any judicial power. The information that leads to them being placed on the blacklist regularly originates from secret services. This information is not transparent to suspects and, as a result, they do not know why they have been placed on the list. This deprives them of not only their right to information but also their right of defence.
Once a person's name is on the list, it is very difficult to have it removed. There have already been enough cases of people listed wrongfully for many years who had to fight for due legal process. They are condemned to poverty, cannot key in their PIN to pay for shopping and are not allowed to leave their countries. I am arguing today not for more rights for terror suspects but only for them to be able to rely on their rights like anyone else. I advocate transparent procedures and due legal process for everyone.
The list also has far-reaching side effects. Since authorities can decide to place people or organisations on the list, this can also be used as a political tool. Non-governmental organisations (NGOs) fighting for human rights, for example, who are a thorn in the government's side, can be designated as terrorist organisations to paralyse their activities. The Commission was forced to revise the current procedures by a judgment of the European Court. The Commission gave this a decent impetus, but it failed at Council level.
A new situation has now arisen as a result of the entry into force of the Treaty of Lisbon. Is it to be Article 215 or Article 75 of the Treaty on the Functioning of the European Union? In other words, is the European Parliament to take no part in examining the proposals, or is it to be involved via the normal procedure, namely codecision? The Committee on Legal Affairs has indicated that Article 75 is the correct legal basis, as has Parliament's Legal Service. I should like both the Council and the Commission to tell us today how they see the way ahead for these proposals for restrictive measures. What role is envisaged here for Parliament? It is time we had transparent, democratic procedures. The question is whether we can count on your cooperation.
Mr President, I am afraid the Portuguese interpretation is not working. I have not heard one single word from the previous speaker. Something must be done; otherwise, I cannot follow the debate.
We will have to ask what is happening, and we will let you know, Mr Coelho.
Mr President, Mrs Malmström, first of all, I would like to thank and congratulate my fellow rapporteurs, Mrs Bozkurt and Mrs Striffler.
I fully endorse the conclusions of the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Legal Affairs, as well as those of Parliament's legal service. Since respect for human rights is one of the fundamental values of the Union, it is crucial that these rights are fully respected. The measures taken as part of the fight against terrorism must be proportionate, appropriate and effective.
Still in the context of respect for fundamental rights and the rights of defence, access to personal data by the persons concerned, as well as communication of the grounds on which the measure is based, are essential stages in the process of combating terrorism. Since sanctions and blacklists are only temporary, I believe that close and serious monitoring must be carried out and that a regular evaluation is required, with mandatory consultation of Parliament.
While we can welcome the measures taken, particularly those relating to Zimbabwe and Somalia, we must bear in mind that these sanctions cannot, under any circumstances, serve as an obstacle to the development, democracy-building and human rights missions carried out by humanitarian organisations, or have harmful consequences for the local populations.
Lastly, with regard to the protection of personal data, I fully endorse the conclusions of the European Data Protection Supervisor concerning the collection, processing and transfer of this data.
Mr President, Commissioner, ladies and gentlemen, the vast majority of European citizens believe that the fight against terrorism must be conducted as a matter of priority at EU level. They are fully aware of the impact that Europe, through its global vision and the implementation of consistent policies, can have in this area.
Thus, I welcome the fact that, thanks to the Treaty of Lisbon, the European Parliament can do a thorough job of colegislating in this area and can provide the necessary democratic control where European counterterrorism policies are concerned.
The first decade of the 21st century is coming to an end. We all remember that it began with one of the worst tragedies in the history of mankind. We cannot allow terrorism to develop and we must find a firm and appropriate solution to it. The Taliban, the al-Qaeda network and Osama bin Laden represent the greatest, most urgent risk for the European Union.
Islamic extremism - a shameful abuse of the Muslim religion - and hatred of the West and its values sustain this deadly terrorist network. We must combat this phenomenon and, I repeat, the European Union must show that it is extremely firm and extremely vigilant in the face of this threat.
Moreover, in view of the serious and constant violations of human rights and of the freedom of expression, association and peaceful assembly committed in Zimbabwe, the European Union must not dare turn a blind eye. Natural and legal persons - belonging or not to the government - whose activities undermine democracy, respect for the most fundamental human rights, and the rule of law in Zimbabwe must be severely punished.
By the same token, ladies and gentlemen, the European Union has a duty to take targeted measures against those who threaten peace, security and stability in Somalia. We must enforce the general and complete embargo on the supply of weapons to Somalia and ensure that the delivery of humanitarian aid and access to that aid and its distribution in Somalia are guaranteed.
I say this because it is, above all, the poorest, most vulnerable populations that are suffering, and we cannot continue to stand by and watch. I regret, however, that Parliament's role in this area has been diminished by the Treaty of Lisbon, contrary to the spirit of the treaty and the importance that it confers on Parliament.
However, the European Union must punish those responsible. Does that mean that it has to forget its most fundamental principles? No. The European Union's action on the international stage must centre on the principles that have governed its creation, development and enlargement, and it must promote these values in the rest of the world.
Mr President, what we refer to as restrictive measures are very important and something that I know many Members have opinions on. They are perhaps a little difficult for anyone listening to this debate to understand. Let me start by explaining how the Council uses these measures. Then I will talk about the Treaty of Lisbon.
Restrictive measures against third countries, individuals, natural or legal persons or other entities are an important tool for the EU in its foreign and security policy. In general, you could say that they are used to bring about a change in a particular policy or activity. They should, of course, be used as part of an integrated, comprehensive policy that may include political dialogue, various forms of incentive and conditions that need to be met. Restrictive measures alone are not always sufficient to bring about a change, but they can be a way of exerting pressure on repressive regimes or stopping the flow of money and other resources that support such regimes or terrorist networks.
In some cases, restrictive measures are introduced by the Council when we implement resolutions that have been adopted by the UN Security Council in accordance with Chapter VII of the UN Charter. In such cases, the EU's various legal instruments must adhere strictly to these resolutions. They relate to situations and acts, including terrorism, that constitute a threat to peace and security. They can only form part of the EU's external action and, in that way, they differ from measures to create our own area of freedom, security and justice, which is, of course, our goal within the Union.
The Council interprets the Treaty of Lisbon in such a way as to apply Article 215 of the Treaty on the Functioning of the European Union in respect of these and other restrictive measures within the framework of the common foreign and security policy, including with regard to terrorism. The EU can also decide to apply further measures alongside those decided by the UN and we can also introduce measures on our own. Sanctions that the EU decides on by itself can be introduced to support other foreign and security policy objectives - respect for human rights, democracy, the principles of the rule of law and good governance - all in accordance with the EU's obligations under international law.
The measures are currently most often levelled directly against those who have been identified as being responsible for the policy or the measures that we are opposed to, or against their interests or their sources of income. This is more effective than broader sanctions in the form of general trade embargoes or other more arbitrary measures. Targeted sanctions are intended to minimise the negative impact that these measures can have on the population of the country in question. This is a very important consideration when the Council is preparing a decision regarding the introduction of new sanctions.
All sanctions are reviewed regularly to assess their effectiveness. They may be adjusted or lifted completely, depending on the developments. According to the Treaty of Lisbon, restrictive measures will also continue to be used as a tool within the common foreign and security policy by means of Council Decisions in accordance with Article 29 of the treaty. One important change in the new treaty is that decisions on restrictive measures relating to natural or legal persons are now subject to legal review. This means that the court can examine whether a decision regarding sanctions is lawful. This was not the case previously.
Now that the Treaty of Lisbon has entered into force, regulations are adopted following a joint proposal from the High Representative for Foreign Affairs and Security Policy and the Commission in accordance with Article 215 of the Treaty on the Functioning of the European Union. The European Parliament shall be informed of any such decisions. I understand that this change is not appreciated by Parliament, as the Council is no longer obliged to consult Parliament on sanctions that relate to individuals. However, that is how we interpret the treaty.
It is important to point out that any decision on restrictive measures, and implementation of these measures, must always comply with international law. Restrictive measures entail the restriction of certain rights for those individuals that they are directed against. Therefore, the sanctions clearly must respect human rights and the fundamental freedoms. This relates to procedural rights and the right to legal protection. The measures must also always be proportionate to the objective.
With the experience that we have gained in applying sanctions, we have carried out thorough assessments and have looked at how sanctions can be imposed in a constructive way. A number of tangible improvements have been introduced. These include a requirement for the criteria for using certain sanctions to be specified, as well as the grounds for including an individual, a natural or legal person or other entities on a sanctions list. This must be continually reviewed and adjusted if necessary. In this work, the Council has taken account of the European Parliament resolution from last year on the evaluation of EU sanctions as part of the EU's actions and policies in the area of human rights.
Vice-President designate of the Commission. - Mr President, as the Presidency said, the questions you have put forward raise important issues in relation to the future management of restrictive measures or sanctions in the EU. Following the entry into force of the Lisbon Treaty we now have to make a choice as regards the legal base for the proposed Regulation which amends the al-Qaeda and Taliban Sanctions Regulation. Our view is as follows:
Firstly, the new treaty has added a specific provision to the article in the former EC Treaty on foreign policy-related restrictive measures or sanctions. Article 215(2) provides a new legal base for restrictive measures against natural or legal persons and groups or non-state entities. It expands the scope of the former Article 301 and should be applied as the legal base for amendment of the al-Qaeda and Taliban Sanctions Regulation.
Secondly, Article 215 applies when there is a Common Foreign and Security Policy (CFSP) decision. The al-Qaeda and Taliban Sanctions Regulation implements a CFSP decision which requires that regulations be made to implement certain UN Security Council resolutions. These resolutions are binding for EU Member States under international law.
Thirdly, we consider that a double legal base - Article 215(2) and Article 75 - is not workable. That is because the objectives, scope and procedures of the two articles are different. I note that Parliament's Legal Affairs Committee and legal advisers have made the same assessment.
In conclusion, it is our view that the new treaty has provided specificity and clarity on the legal base for restrictive measures against natural or legal persons and groups or non-state entities. Article 215 addresses the role of Parliament and Council and the legislator should not deviate from the treaty.
We were also asked to provide information on fundamental rights-related improvements in the work of UN Sanctions Committees.
The proposed amendment of the al-Qaeda and Taliban Sanctions Regulation implements the findings of the European Court of Justice in the Kadi case. In that judgment, the Court made a number of comments on ways to improve the listing procedures applied by the UN al-Qaeda and Taliban Sanctions Committee. The points made by the Court are the motivation to amend the listing procedures of the regulation.
A number of UN Security Council resolutions have set out the procedures for handling the sanctions list at UN level. Most recently, UN Security Council Resolution 1822 provided that a summary of reasons should be made available on the UN al-Qaeda and Taliban Sanctions Committee's website in connection with each listed person, and provided for a review of all names on the list by 30 June 2010, with provision for regular review thereafter. The resolution demanded that the relevant state take measures to inform the listed person of their listing, the reasons for it and information about exemptions and delisting requests.
The approach in Resolution 1822 has since been replicated in Resolution 1844 on sanctions in relation to Somalia and in Resolution 1857 in relation to Democratic Republic of Congo.
Resolution 1822 provides for a review of the measures contained in it after 18 months. That period expires at the end of this year. Work is ongoing in connection with the review but the Commission is not in a position to indicate what changes to the procedures the UN Security Council will decide.
The strengthening of Parliament's powers has been a keynote in a number of politicians' speeches on the entry into force of the Lisbon Treaty. The President of the Commission, Dr Barroso, for example, said the following here in Strasbourg on 25 November, on the preparation of the European Council: 'Now the Lisbon Treaty gives us a new opportunity to move ahead. We all know that freedom, security and justice will see some of the most significant changes from the treaty. [...] And, in particular, it extends the democratic framework for these policies by the full involvement of your Parliament.' I would emphasise 'the full involvement of your Parliament.'
In his first official speech, the President of the Council, Mr Van Rompuy, also said that the treaty was a powerful tool with which we can face the challenges of our times. If that is the case, then, it would make no sense to highlight the strengthening of our powers and competences in official discourse and then to adopt a restrictive interpretation of the Treaty of Lisbon, so as to deprive Parliament of prerogatives that it used to have and which it would make no sense to lose.
The questions that have been asked are, therefore, based on common sense, but this common sense goes beyond a mere evaluation of doctrine and the consistency between declared intentions and their interpretation. There is also a practical consequence, which arises from the old saying that he who can do the greater can certainly do the lesser, and it concerns the following: what sense is there for a body that has competence in criminal matters and in preventing and combating terrorist attacks, through being involved in a codecision process, to be subsequently excluded a priori when other measures are at stake which, by affecting citizens' rights, may even also be important in this context?
Therefore - I am finishing, Mr President - it is fundamentally important that the way the Treaty of Lisbon is interpreted in legislation corresponds in reality to the stated strengthening of Parliament's powers and competences. At the very least, in some cases, as was raised in the question, it should be possible to have a dual legal basis when the rights of citizens are at stake and anti-terrorism policies are threatened. In other cases, such as Zimbabwe and Somalia, for example, optional consultation should be envisaged, as in fact is enshrined in the Stuttgart Declaration on the European Union, which was also mentioned in the question. That is the position that I wanted to set out here, Mr President.
I would like to say that in my opinion, the efforts made by Members of the European Parliament in the ratification process for the Lisbon Treaty were not, from the perspective of the theme currently under discussion, adequately appreciated through involving us more in these processes.
I consider restrictive measures and sanctions as an important instrument of EU policy in the areas of foreign and security policy as well as, of course, in questions of justice and the defence of fundamental human rights. Naturally, we were expecting an opportunity (as the European Parliament) to be much more involved in decision making in this area.
We also accept that target measures and sanctions have the aim of minimising the impact on the civilian population and I am delighted that you have mentioned precisely this clause, Mrs Malmström. However, as the only directly elected representatives of European institutions, we nevertheless feel with some justification that we will simply be a kind of adjunct in the creation process and later excluded from the decision-making and control process.
I do not consider this to be entirely correct, especially in a case such as this, involving a highly sensitive area relating to the field of justice and protection of fundamental rights, because the fight against terrorism is a highly sensitive theme for the citizens of our countries and for the entire EU. I will therefore wait patiently until the whole process is up and running to see what our cooperation will look like.
Mr President, I am talking here about so-called targeted sanctions, about intelligent sanctions, those that have a direct impact on fundamental rights too - the fundamental rights of individuals, organisations or legal bodies of any kind. These fundamental rights are important. They can include, for example, freedom of movement, but also protection of property.
It is for these reasons that these targeted sanctions must comply with a number of minimum rules in terms of procedure and legal certainty. I would add, moreover, that respect for these legal and procedural rules is crucial if these targeted sanctions are to be credible and, therefore, effective.
It was the Parliamentary Assembly of the Council of Europe - we in this House remember - that, through one of its then Members, Dick Marty, demanded transparency and the right of defence and which showed the absurdity of this lack of transparency where the effectiveness of listing and delisting was concerned. Listing and delisting were liable to affect innocent people too, people who were unaware of what was going on around them and unable to do anything about a situation that they generally stumbled upon by accident.
That is why access to data, as mentioned by Mr Michel, communication of the grounds for listing, and protection in the transfer of personal data, are crucial elements of this procedure.
Moving on, it nevertheless took a great deal of perseverance on the part of the victims of the United Nations' and the European Union's system of sanctions and the mobilisation of civil society, human rights organisations and also the European Parliament to have these victims' rights recognised by the European Court of Justice.
I would add that the Council's amendments concerning blacklists depend on the proposals that have been made, including by the European Parliament. That is why the European Parliament absolutely must be involved in taking, implementing and monitoring these decisions, since history shows that it was the European Parliament that made the reform of the Council regulation possible.
on behalf of the EFD Group. - Mr President, like charity, rights begin at home. I ask about the rights of Europeans Sikhs. Because they wear the kirpan, a small ceremonial dagger, beneath their clothing, they have been prevented from entering the European Parliament.
The kirpan is an act of faith which they may not remove, so their exclusion is a matter of religious and racial intolerance. In successive years, I have written to each of the two previous Presidents and the Commission who all replied that the exclusion is on security grounds.
In celebrating her diamond jubilee, Queen Elizabeth came to my region, the East Midlands, where in their place of worship in Leicester, she talked to Sikhs, all wearing the kirpan, standing as close to them as you are to your colleagues.
I am minded to speak on this today because a month ago, I was at the Palace of Westminster. There, in our democratic parliament, very close to both the House of Lords and to the House of Commons, I met several Sikhs, all wearing the kirpan. With them was a leading Sikh I have come to know. His forebears stood shoulder to shoulder with my forebears, fighting for democracy in those conflicts which have so disfigured this Europe of ours. As a result, you and 700 others have the freedom to come from the four corners of Europe to meet in this place.
So what of the Lisbon Treaty which speaks of a Union founded on respect for freedom, equality, the rights of minorities, values of non-discrimination? Will you live up to your treaty, or is it just empty words?
Mr Clark, it is hard to see how exactly this connects with the present debate on the oral question, but thank you.
Mr President, in the original list, what is the justification for placing the Taliban in the same category as Osama bin Laden and al-Qaeda?
Osama bin Laden and al-Qaeda are terrorists who have already committed terrorist acts worldwide and intend to commit more in the future. We must pursue those people to the ends of the earth and restrict them as much as possible.
Whilst the Taliban are an appalling, repressive and anti-democratic organisation, the world is full of unpleasant regimes and the Taliban are not even in government.
They are also killing and maiming our troops in Afghanistan, for which they are quite rightly hated. However, they would not be killing and maiming our troops if our troops were not deployed there. The Taliban, as far as I know, have no ambitions beyond their borders.
Is there not a danger that placing the Taliban in the same category as al-Qaeda provides ammunition for the warmongers in the US and British Governments to pursue a pointless, murderous and unwinnable war in Afghanistan for years ahead? Furthermore, wars against Muslim countries only provoke terrorist outrages.
Returning to al-Qaeda for a moment, there is considerable doubt about its existence as an organisational entity, as distinct from an ideological one. There is no possibility of drawing up a definitive and inclusive list of its operatives. The only strategy is to be watchful of those communities from which it recruits, regrettably, including innocent people as well as the guilty.
(EL) Mr President, the Lisbon Treaty has a specific spirit and lays down new frameworks for cooperation between the institutions of the European Union. I agree with this new regime; the role of the European Parliament has become more substantial in terms of the rights of individuals, as decisions will now be taken under the codecision procedure.
I therefore consider it slightly contradictory today, in the first plenary following the entry into force of the Lisbon Treaty, that we are obliged to discuss and go into legal provisions on the limits on our new role before we have barely started to function and adjust to it.
All of us, without exception, agree that we need to act decisively against terrorism. In this endeavour, it is often necessary to take strict measures, such as, in the present case, freezing bank accounts and movements of funds.
On the other hand, respect for and protection of the rights of the individual are a fundamental and core value of the European Union and we are not entitled to overlook it when we take measures for citizens' security, without - of course - this meaning that we are not determined to give priority to combating terrorism and other criminal acts. Of course, both the opinion of Parliament's Legal Service and the case law of the Court of Justice of the European Communities move in this direction.
We are directly elected by the citizens of the European Union and that is precisely why we have a particular responsibility to explain to the citizens how, on the one hand, we are safeguarding their security and how, on the other, we are, at the same time, fighting to protect their rights. We are the most competent people for the job.
(IT) Mr President, ladies and gentlemen, the European Union is committed to combating all forms of terrorism. When we speak of tackling terrorist offences, we need to ensure that fundamental rights are fully upheld and that the measures adopted to fight terrorism are suitable and effective.
The rights of defence and fundamental procedural safeguards must therefore be fully complied with by the EU institutions, including when they draw up lists of individuals and bodies, in this case linked to al-Qaeda, that are subject to restrictive measures. It is equally essential that these measures are subject to proper democratic and parliamentary scrutiny, as rightly required by the Treaty of Lisbon.
It is therefore clear, as also affirmed by Parliament's legal service, that each measure of this kind must follow the ordinary legislative procedure, enabling the representatives of Europe's citizens to fully perform their roles as legislators and guarantors.
(DE) Mr President, Article 75 of the Treaty on the Functioning of the European Union governs the implementation of restrictive measures to combat terrorism and, therefore, any intrusions into citizens' property rights, such as freezing bank accounts. While these provisions concern police cooperation in criminal matters, Article 215 refers to the common foreign and security policy. However, the Council has sole authority in this area. As a result, on one page, in Article 75, Parliament is a colegislator and, on another page, in Article 215, Parliament only has to be informed about events. However, both articles concern possible intrusions into the individual rights of citizens or legal persons, which is why the Council and the Commission must explain what the relationship between these two provisions is and why Parliament is not involved in the case of Article 215 in particular.
Mr President, before the entry into force of the Lisbon Treaty, the three proposals in question were based on Articles 60, 301 and 308 of the Treaty establishing the European Community. This is now only of historical interest, since the legal basis has changed and we have to refer to Articles 215 and 75 of the new treaty.
Incredible as it might seem, the Lisbon Treaty limited the role of the European Parliament in this particular case. Article 215 clearly states that the Council only has to inform the European Parliament on the measures adopted, as opposed to the former procedure that implied the consultation of Parliament on such matters. I cannot accept that, and I strongly support my colleagues' initiative to clarify Parliament's involvement in this area.
Leaving aside the legal aspect that I hope will be solved through good cooperation between the European institutions, I would like to draw your attention to the important problem that we are debating here, which is fighting terrorism and terrorism-related activities, such as the ones carried out by Osama bin Laden and the al-Qaeda network. I think that when it comes to such sensitive topics, we cannot afford to classify them into strict categories such as EU-internal and EU-external issues, because terrorist actions might be planned outside the EU but can seriously affect the people living inside the EU.
We have the responsibility to protect these European citizens against terrorist action, so we have to be given the tools to do that. I trust your good judgment in solving this procedural problem, and I am looking forward to hearing the opinion of the representatives of the Council and the Commission.
(PT) Mrs Malmström, Baroness Ashton, ladies and gentlemen, I should like to return to a subject addressed by a number of my fellow Members, particularly in the last speeches by Mr Papanikolaou and Mr Luhan.
Let us look at one aspect at a time, starting with the proposals relating to Zimbabwe and Somalia. I accept that here we are dealing with the application of sanctions imposed by the United Nations, and as such, they clearly come under the Union's external actions. In principle, Article 215 seems to be the most appropriate. According to this article, however, any acts adopted in accordance with it should include the necessary provisions on legal safeguards, but this requirement is not met in either of the proposals.
These initiatives originate exclusively from the Commission and not from a joint proposal of the Commission and the High Representative of the Union for Foreign Affairs and Security Policy. There is no doubt, therefore, that these proposals do not fulfil the necessary requirements for adoption on the basis of Article 215.
With regard to the third proposal on persons and groups associated with Osama bin Laden, the al-Qaeda network or the Taliban, the idea that this comes under the Union's external actions is untenable, as Mr Luhan has just stated. Since preventing and fighting terrorism are one of the top priorities among the European Union's internal actions, this objective is explicitly included under Article 75 of the Treaty of Lisbon. That, then, should be the most appropriate legal basis, in accordance with the ordinary legislative procedure.
Mrs Malmström, we are just beginning to implement the Treaty of Lisbon. With the entry into force of the Treaty of Lisbon, will the Council show its goodwill by starting off our international relations on the right foot, or does it intend to carry out a restrictive analysis? I think we would all like to begin in the best way possible.
(ES) Mr President, regarding specific restrictive measures, freezing funds belonging to individuals and entities linked to al-Qaeda and measures against members of the Zimbabwean and Somalian Governments, on 5 November, the Commission and the Council said that once the Treaty of Lisbon entered into force, the proposals would be based on Article 215 of the Treaty on the Functioning of the European Union rather than Article 75.
Article 215 states that the Council shall inform Parliament of any decisions that provide for the interruption or reduction of economic relations, etc. Article 75, however, makes it clear that when it is necessary in order to achieve the objectives set out in Article 67, Parliament and the Council shall define, in other words, shall jointly decide on regulatory measures for the freezing of funds, financial assets or economic gains belonging to, owned or held by natural or legal persons, groups or entities associated with terrorist activities.
Article 67 also sets out the objectives of the foundations of the area of freedom, security and justice.
It therefore appears to be clear that, with regard to people or entities associated with terrorist activities, the legal basis for the Council's proposals for regulations should be Article 75.
With regard to Zimbabwe and Somalia, the Council and the Commission could also consider the Solemn Declaration of Stuttgart, which provides for optional consultation of Parliament on international affairs, including when the treaties do not establish anything in that respect.
I am simply clarifying my position, Mr President. I want to claim Parliament's role as colegislator, here and now, and ask the Council and the Commission for a more reasonable explanation. That is all for now.
Mr President, first I want to say that this is a topic that is very difficult to get a definitive answer on what is right and what is wrong.
We all know, ever since 9/11, that we are living in a very dangerous world where there are terrorists at large who have all day, every day, to spend planning their deadly missions, and they have the economic resources, some of it state-sponsored, to carry out their missions.
For that reason, it is difficult for those who are trying to combat terrorism to prove how effective they are, but I think we could safely say that, if the terrorists had their way, this place would have been blown up long ago.
While it is important that Parliament would have oversight on restrictions on individuals' rights etc., at the same time, we have to put our faith in those who are in charge of security. I think the evidence is there that they have done a good job. Sometimes, we may not be able to know all the details of individuals involved, but at the same time, the overall principle is a good one.
(PL) I would like to thank you very much for allowing me to speak on this subject. I think no one in this House is in any doubt that terrorism is the curse of the 21st century and that we have to put a stop to it. Therefore, I understand, on the one hand, our concern to uphold fundamental rights, while, on the other, we know we are working here in an area where not everything can be open.
Therefore, the question I would like to put to Mrs Ashton is as follows: should we, as Parliament, be given information about what I think is a very important matter - about various restrictions on the application of certain laws? So my question is this: what range of information will be communicated to Parliament? In my opinion, this discussion is not about whether Parliament can count on receiving this information, but about what the scope of that information will be.
(SK) In view of the fact that the functioning of the Union is based on representative democracy and the citizens of the Union are represented at a European level in the European Parliament, I believe that the assessment of restrictive measures affecting the fundamental rights of individuals should, in this case, clearly have involved the participation of the European Parliament.
It is not, in my opinion, coherent for the European Parliament, on the one hand, to be responsible for criminal matters and especially for prevention and the fight against terrorism and, on the other, to be excluded from the passing of a number of binding anti-terrorism measures that will be applied in the EU.
Article 215 of the Treaty on the Functioning of the European Union, functioning as an exception to the provisions of Article 75, according to which the European Parliament is a joint lawmaking body, should therefore not have been applied or interpreted in such a way as to weaken the protection of fundamental rights and the democratic process of decision making in the EU.
Before I give the floor to Ms Malmström and Ms Ashton, let me just say that this Parliament has great faith in both of you, and knows you very well, especially because of your personal involvement in these issues in the past. We very much look forward to working closely with you, and to your support, as you have given in the past, to the important role Parliament can play in this extremely sensitive field.
Mr President, the Swedish Presidency has spent a considerable amount of time getting the Treaty of Lisbon in place. We are extremely proud of the fact that it has now entered into force. It contains significant improvements, which will be good for the European Union and for European citizens. One of the most important changes that the Treaty of Lisbon brings is precisely the introduction of the power of codecision for the European Parliament in the area of justice, security and freedom. This will give the European Parliament the power of codecision in a lot of areas. That is a good thing and it will increase the quality of the legislation that we produce together. It will also increase legal certainty and that is very important, as these are sensitive and difficult areas.
I would also like to thank you for your support with regard to the introduction of sanctions against terrorists, individuals or regimes that oppress people and deny them their human rights. Sanctions and respect for human rights and legal certainty are not mutually exclusive - quite the contrary. Sanctions can be very effective and legitimate if, at the same time, they have legal certainty. I can assure you that the European Parliament will be involved in the formulation of new rules, including those relating to terrorism, with the power of codecision under Article 75 when it comes to sanctions within the European Union.
However, as regards external action, in other words sanctions against third countries adopted by the UN, the European Parliament will have no power of codecision. This is what both we and the Commission clearly understand the treaty to state. However, we will give a lot of attention to your resolution on this matter and will always bear in mind the human rights aspect when we resort to the instrument of sanctions, within the EU and in the UN. We are continually trying to improve the procedure.
We note your request for consultation and the exchange of information regarding proposals for sanction systems. I believe we can work together effectively and I have no doubt that we will find suitable ways to cooperate within the current institutional framework.
Vice-President designate of the Commission. - Mr President, I will be brief. I think there are three particular points that I would like to refer to.
Firstly, honourable Members have quite rightly talked about the importance of fundamental rights, and I think we would all agree that there of course is a significant role in this for the European Court of Justice who, amongst other things, will make sure that rights are respected in terms of what the Council or the Commission does. But I take the point very well.
The second point I wanted to make was this issue of good cooperation. The previous president called upon both me and Mrs Wallström to be very clear about the importance that they attach to our role and approach in dealing with Parliament.
I was asked specifically what information. At this stage, I do not know. I think one of the things that I have to do as I set out in this new role is work with Parliament, which I will do, to look at what it is. How we cooperate effectively and what information is included, bearing in mind indeed what was said about what can we put in the public domain or not.
I will be extremely mindful of that for all the reasons that Members of Parliament would expect me to be.
The third and final thing I would say is about legal certainty. I spent many hours taking the Lisbon Treaty through a parliament so at one time, I knew the treaty extremely well. The interpretation of Article 75 of course is how you refer back to Article 67 and the relevance of that within the context, and so the legal advice we have got is to try and seek to clarify where indeed this now fits. The advice we have is clear. Members of Parliament of course are at liberty to contest that, but I think it is very important that wherever we arrive in this, there is legal certainty.
It is extremely important as the Lisbon Treaty comes into effect. It is extremely important to me as I work out how to do the role that I have been honoured to be given. It is extremely important that we reach a conclusion on this. For my part, I think we have the answer in terms of certainty. I do understand Parliament's concern; I do understand the need to nevertheless cooperate fully.
I have received one motion for a resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote shall take place tomorrow.